Citation Nr: 0311865	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  98-03 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to a compensable evaluation for status post 
fracture of the base of the first metacarpophalangeal joint 
of the left thumb.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of excisions of right 
hydroceles and left spermatoceles.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The veteran had active service from February 1951 to February 
1953.

This appeal arises from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cheyenne, Wyoming, that denied entitlement to service 
connection for a low back disability.  The appeal also arises 
from a March 2000 rating decision that denied entitlement to 
a compensable evaluation for service-connected status post 
fracture of the base of the first metacarpophalangeal joint 
of the left thumb, and entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of 
excisions of right hydroceles and left spermatoceles.


REMAND

Appellate review of the veteran's claims at this time would 
be premature.  Originally, he requested that he be scheduled 
for a hearing before a local hearing officer at the RO.  See 
Statement from the veteran's representative, received March 
29, 2000.  However, he was not scheduled for a hearing.  By 
letter of December 2002, the RO informed him that his appeal 
had been certified and his claims file was being transferred 
to the Board.  In a VA Form 21-4138 (Statement in Support of 
Claim) received on April 28, 2003, the veteran commented, "I 
have requested a Travel BOARD HEARING.  I AM REQUESTING A 
VIDEO-CONFERENCE."

While 38 C.F.R. § 20.1304(b) (2002) requires a claimant to 
show good cause why a hearing should be conducted before the 
Board if such a request is received 90 days or more after the 
claimant was notified that his or her appeal had been 
certified to the Board, this requirement is not applicable to 
the current case.  The veteran in this case expressed a 
desire to have a hearing before VA over two years before his 
case was certified to the Board.  

Therefore, in order to ensure that the veteran's due process 
rights, this case is REMANDED to the RO for the following:

Schedule the veteran for a videoconference 
hearing at the RO, before a Veterans Law 
Judge, in accordance with applicable law.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


